DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 08/01/2022 has been entered and fully considered. Claims 1, 3-13 and 15-20 are pending, of which claims 1, 11, 13, 16 and 18 are currently amended and claims 1 and 3-12 are withdrawn. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however claims 13 and 15-20 are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0123856 A1 (Dai) in view of US 2007/0178383 A1 (Viavattine) and US 2016/0156013 A1 (Yamauchi).

    PNG
    media_image1.png
    281
    442
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    566
    432
    media_image2.png
    Greyscale

Regarding claims 13, 15, 16, 18 and 19, Dai discloses a battery assembly (electrochemical cell 50) [0032] comprising a molybdenum (Mo) terminal pin 52, and a non-molybdenum (non-Mo) cross pin (first metal, for example aluminum, nickel, current collector 60) [0050]-[0051] coupled to the Mo terminal pin 52 by a brazed joint (weld area 62) [0056], wherein formation of the brazed joint 62 includes pressing (force is applied) the non-Mo cross pin 60 against the Mo terminal pin 52 at a contact point (the first and second metals are placed in contact), and applying a first electrical pulse (current is applied for a few milliseconds) to the non-Mo cross pin 60 [0051] to liquefy the non-Mo cross pin 60 to form an interface liquid layer at the contact point (the first metal 60 melts and wets the surface of the second metal 52) [0056], wherein the interface liquid layer has at least a predetermined thickness (thickness of the fusion zone 74, in which the first metal 60 is melted) [0062], and wherein a contact area (interface 80) between the Mo terminal pin 52 and the non-Mo cross pin 60 increases over the first pulse time [0056], [0058]. See Figs. 5, 8 and 9-11.


    PNG
    media_image3.png
    382
    473
    media_image3.png
    Greyscale

Dai further teaches that depending on the desired position of terminal pin 52 in the cell, connection tab 60 (non-Mo cross pin) can be of various lengths or shapes to provide additional flexibility in joining the terminal pin 52 to the current collector [0041], but does not specifically teach that the non-Mo cross pin 60 is round such that a cross-sectional width of the non-Mo cross pin 60 increases in a direction away from the contact point and a cross-sectional shape of the outer surface of the non-Mo cross pin taken at the contact point is flat at the contact point and round opposite the contact point. Viavattine however teaches a round jumper pin 125B for connecting electrode plates to a round connection pin 123 of a feed-through assembly 118, to allow delivery of charge from the electrode assembly to electronic components outside of the battery [0020], [0024]. See Figs. 3A, 3B. Therefore it would have been obvious to one of ordinary skill in the art to use a round pin such that a cross-sectional width of the cross pin increases in a direction away from the contact point and a cross-sectional shape of the outer surface of the non-Mo cross pin taken at the contact point is round opposite the contact point, as in Viavattine, for the non-Mo cross pin in the battery assembly of Dai, because it is known to be suitable for the same purpose of delivering charge from the electrode assembly to electronic components outside of the battery, and because Dai suggests modifying the shape of the non-Mo cross pin in order to provide additional flexibility in joining the terminal pin to the current collector. See MPEP 2144.07. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.04 IV. B; In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it appears that when a round non-Mo cross pin as taught by Viavattine is melted while force is applied, as in Dai, the cross-sectional shape of its outer surface will become flat at the contact point as claimed.
Dai further teaches that the non-Mo cross pin (current collector 60) can include combinations of metals, wherein the brazed joint 62 is between the Mo terminal pin 52 and the non-Mo cross pin 60 [0050], but does not specifically teach that the non-Mo cross pin 60 includes a plated region over a core region wherein the plated region has a lower melting temperature than the core region and wherein the plated region includes a first purity of a non-Mo material and the core region includes a second purity of the non-Mo material, wherein the first purity is higher than the second purity. Yamauchi however teaches using a lamination, that has a large hardness and improved adhesion strength [0034], as an electrode terminal of a secondary battery, wherein the lamination includes a substrate (core region) made of a metal or an alloy and an intermediate layer formed on a surface of the substrate (plated region over the core region) and made of nickel or an alloy including nickel [0030], wherein the intermediate layer may for example be plated nickel (a first purity of a non-Mo material) and the substrate may for example be Inconel 600 (a nickel alloy, i.e., a lower purity of the non-Mo material, that has a melting temperature higher than the plated nickel region) [0056]. Therefore it would have been obvious to one of ordinary skill in the art to include a plated region over a core region, wherein the plated region has a lower melting temperature and a higher purity of the non-Mo material than the core region, as in Yamauchi, in the non-Mo cross pin of Dai, because it is known to be suitable for the same purpose as an electrical connector in a battery, because it has a large hardness and improved adhesion strength, and because Dai suggest the use of combinations of metals.
The remaining limitations recite only process limitations and are not considered to further define the structure of the claimed battery assembly. Note that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
Regarding claim 20, Dai further discloses that the Mo (second metal) terminal pin 52 has a first melting temperature (2617°C), and wherein the non-Mo (first metal) cross pin 60 has a second melting temperature lower than the first melting temperature (lower melting temperature than that of the second metal) [0050].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0123856 A1 (Dai) in view of US 2007/0178383 A1 (Viavattine) and US 2016/0156013 A1 (Yamauchi), as applied to claims 13, 15, 16 and 18-20 above, and further in view of US 2007/0037054 A1 (Kikuchi).
The combination of Dai, Viavattine and Yamauchi teaches the battery case assembly of claim 13, as shown above, but is silent as to whether or not the Mo terminal pin includes a Mo oxide layer. Kikuchi however teaches that an oxide film is a reason for difficulty of electric resistance welding, and therefore it is necessary to dissolve the oxide film [0007]. Therefore it would have been obvious to one of ordinary skill in the art, based on the teaching of Kikuchi, to use a Mo terminal pin that does not include a Mo oxide layer, as the Mo terminal pin of Dai, in order to avoid difficulty in the electric resistance welding.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues that Viavattine does not teach that a cross-sectional shape of an outer surface of the non-Mo cross pin taken at the contact point is flat at the contact point, but has failed to show that the round cross pin of Viavattine would not have the claimed flat shape at the contact point when welded using the method taught by Dai. In particular, it appears that when the round pin as taught by Viavattine is melted while force is applied, as taught by Dai, the cross-sectional shape of its outer surface will become flat at the contact point as claimed.
The remainder of applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727